Citation Nr: 0702963	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-00 413	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis externa of 
the right ear (claimed as ear condition).

2.  Entitlement to service connection for otitis externa of 
the left ear (claimed as ear condition).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In February 2006, the Board 
reopened the veteran's claims for otitis externa of the right 
ear and fungus of the feet and remanded the case to the RO 
for additional development.  Subsequently, the RO, in a 
September 2006 rating decision, granted service connection 
for fungus of the feet.  The grant of service connection 
represents a complete grant of that benefit sought on appeal.  
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  The case is now before the Board for further 
appellate consideration.

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in January 2006.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  There is no competent medical evidence of otitis externa 
of the right ear.

2.  There is no competent medical evidence of otitis externa 
of the left ear.	

3.  There is competent medical evidence that establishes a 
nexus between the veteran's tinnitus and active service.





CONCLUSIONS OF LAW

1.  Claimed otitis externa of the right ear was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  Claimed otitis externa of the left ear was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, July 
2002 and February 2006 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the appellant was informed of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claims.  

Further, in compliance with the Board's February 2006 remand, 
the veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to VA's February 2006 
letter with additional medical information.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims, 
which VA has not obtained or made reasonable efforts to 
obtain.  In July 2006, the veteran was examined and the 
examiners provided the requested etiology opinions.  In 
September 2006, VA readjudicated the claims and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's February 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a July 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award for tinnitus, 
the RO will address any notice defect with respect to the 
initial disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Since service connection is being denied for his claims of 
otitis externa, no disability rating or effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, private and VA treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the veteran's claims have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran contends that his claimed right and left ear 
otitis externa and tinnitus were incurred during his military 
service due to acoustical trauma.  In support of his claims, 
the veteran has submitted service personnel records showing 
that his military occupational specialty was an airplane 
engine mechanic.

Service medical records show that the veteran's ears and 
hearing were clinically normal upon enlistment.  In March 
1945, the veteran complained of a right ear condition and was 
diagnosed with otitis of the right ear.  Records show that 
his right ear condition lasted through January 1946.  
However, the veteran's discharge physical examination reveals 
that the veteran's hearing and ears were clinically normal 
upon discharge and that the veteran did not report a 
persistent ear condition or tinnitus.

Post-service medical evidence consists of VA examinations and 
private treatment records.  

Service Connection Claims for Otitis Externa

Regarding the veteran's claims for otitis externa, the claims 
file contains a September 2000 letter from a private 
physician stating that the veteran was treated for otitis.  
However, in January 2001, a Magnetic Resonance Imaging 
ordered by J.S. Schottland, M.D., showed that the veteran's 
ear canals were normal and symmetrical in size.

In April 2002, March 2004, March 2006, and July 2006, the 
veteran underwent ear disease examinations.  At all of the 
examinations, VA examiners found that the veteran's auricles 
were not deformed, his mastoids non-tender and the ear canals 
were not swollen.  Further, tympanic membranes were dull with 
no light reflex or fluid level.  At his most recent 
examination in July 2006, the veteran reported itchiness in 
his ears.  On physical examination, both of his ears had 
normal auricle, canal, and tympanum.  The tympanic membranes 
were intact and normal with no evidence of any mastoid 
disease in either ear.  The examiner concluded in a July 2006 
addendum that there was no evidence of otitis disorder 
involving the right or the left ear.  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of current diagnosis for right and left ear 
otitis externa, the veteran's claim must be denied.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The Board notes that the appellant, his representative, and 
his siblings may believe that there was a causal relationship 
between the veteran's service and the claimed disorders.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



Service Connection Claim for Tinnitus

Regarding the veteran's tinnitus claim, medical evidence 
reflects that the veteran has a current medical diagnosis of 
tinnitus.  Service medical records do not show that the 
veteran had any complaints or treatment for tinnitus during 
active service.  However, a review of the veteran's service 
personnel records show that the veteran served as an airplane 
engine mechanic during World War II.  Therefore, military 
noise exposure is conceded.  

Post-service medical evidence includes private treatment 
reports from Dr. Schottland between April 1995 and January 
2001.  In April 1995, the doctor noted the veteran's report 
of occasional tinnitus in the left ear and constant tinnitus 
in the right ear since 1993.  The physician also noted a 
history of aircraft and artillery noise exposure.  

At the most recent audiological examination, in July 2006, 
the veteran reported that while in service he was exposed to 
noisy situations.  After considering the veteran's medical 
history and the results of his examination, the examiner 
diagnosed the veteran with significant hearing loss and 
tinnitus.  However, the audiologist opined that the veteran's 
hearing loss and tinnitus were more likely than not unrelated 
to military service.  This opinion was based on the fact that 
the veteran may have reported an onset of hearing loss and 
tinnitus dating back to 1986, which was approximately 36 
years after his discharge from service.  

Shortly after the July 2006 audiological examination, an 
addendum was noted, in August 2006, by another VA examiner, 
who had reviewed the veteran's claims file and provided a 
separate examination.  The August 2006 examiner opined that 
the veteran's high frequency hearing loss is typical of noise 
exposure and that the veteran's hearing loss is likely linked 
to military service.

Subsequently, based on the veteran's personnel records and 
the August 2006 VA audiological examination, the RO granted 
service connection for the veteran's claim for hearing loss, 
but continued to deny his claim for tinnitus.  On appeal, the 
veteran submitted further statements with regard to his 
experience with tinnitus.  In his November 2006 Informal 
Hearing Presentation, the veteran's representative explained 
that the examiner may have misunderstood the veteran's 
contentions.  The veteran did not contend that his tinnitus 
started 20 years ago as noted by the examination report.  The 
veteran's tinnitus had its onset since World War II.  

After careful review of the record, the Board finds that the 
veteran has submitted sufficient evidence to link his 
tinnitus to acoustic trauma in the military.  Taking into 
account the fact that the July 2006 VA audiologist's opinion 
was based, for the most part, on the veteran's subjective 
account of the onset of tinnitus and the fact that the 
veteran's hearing loss was due to noise exposure in service; 
the Board concludes that the veteran's subsequent explanation 
will likely induce a change in the VA audiologist's July 2006 
opinion.  Thus, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for tinnitus is 
warranted.  Thus, the veteran's claim for service connection 
for tinnitus is granted.


ORDER

Service connection for otitis externa of the right ear is 
denied.

Service connection for otitis externa of the left ear is 
denied.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


